Citation Nr: 0834421	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-31 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to a compensable disability evaluation for 
peripheral neuropathy of the left lower extremity.  

3.  Entitlement to a compensable disability evaluation for 
peripheral neuropathy of the right lower extremity.  




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
June 1945 and from March 1947 to October 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board is remanding this case the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In May 2008, the veteran submitted private medical evidence 
in support of his claims, but he did not waive his right to 
have the RO initially consider this additional evidence.  
Pursuant to VA regulations, pertinent evidence received by 
the Board necessitates a return of the case to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC) prior to a Board decision unless RO jurisdiction 
is waived.  38 C.F.R. §§ 20.800,  20.1304(c) (2007).  In July 
2008, the Board asked the veteran whether he wanted to waive 
RO initial consideration of this new evidence.  In September 
2008, in response, he requested that the case be remanded to 
the RO for this reason - to have the RO consider this 
additional evidence in the first instance.



Accordingly, the case is REMANDED for the following action:

After completing any additional necessary 
development, the RO/AMC should 
readjudicate the claims on appeal, 
considering the new evidence received by 
the Board in May 2008.  If the 
disposition remains unfavorable, furnish 
the veteran a supplemental statement of 
the case (SSOC) and afford the applicable 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




